DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the reply filed 9/25/2020, applicant amended Claim 17 and added new claims 24-28.  Claims 1-28 are currently pending, and Claims 21-23 are withdrawn from consideration. 

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art and new interpretation of the previously cited art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following elements of Claims 24-27 are not described in applicant’s specification:
A receiver configured to receive information from the dialysis machine (Claims 24 and 27). 
Receiving information that represents whether an operational state of the heating elements should be changed (Claim 25).
Providing a notification that the operational state of the heating elements should be changed (Claim 26).
Controlling a pump velocity based on received information (Claim 28). 

The terms “receiver,” “operational state,” “notification,” and “velocity” do not even appear in the applicant’s specification. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 10-12, 16-19, and 24-28 are rejected under 35 U.S.C. (103) as being unpatentable over Banet (US 2011/0066043) in view of Abreu (US 2016/0262924).
With respect to Claims 1, 16, and 17, Banet teaches a dialysis system (Figure 1) comprising:
a dialysis machine 55;
an article 51 configured to monitor the patient during dialysis treatment, the article comprising:

a fabric portion (figures 1 and 10A) configured to receive the sensors and position the sensors on the patient during treatment;
a transmitter configured to transmit information from the one or more sensors to the dialysis machine (Figure 1 and paragraph [0041]);
and an electrical connector configured to provide power to at least one of the one more sensors, the electrical connector connecting the article to the dialysis machine such that the machine may be controlled in response to sensed data (Figure 11 and paragraphs [0062] and [0068]).
Banet teaches the dialysis system and article substantially as claimed, wherein the temperature of the patient is monitored by the sensors [0041].  Banet, however does not specifically teach that the article is configured to warm the patient and comprises one or more heating elements and a fabric portion configured to receive said one or more heating elements and one or more sensors.  
Abreu teaches an article (Figures 1-2, 9-10) configured to warm and monitor a patient (paragraphs [0002], [0040]), the article comprising one or more heating elements 18, one or more sensors (14, 16, and 40), a fabric portion 12, configured to receive the one or more heating elements and one or more sensors and position the one or more heating elements and one or more sensors on the patient during use (paragraphs [0040] and [0057]), and an electrical connector configured to provide power (32) to the heating elements and sensors (paragraph [0041]).  This system allows the patient’s body temperature to a given segment of the body to be monitored and controlled.  It 

With respect to Claim 2, Abreu further teaches that the individual heating elements are individually controllable, such that a heat generation may be controlled in quantity and location [0044]. 
With respect to Claim 3, Abreu further teaches that the one or more sensors includes an ambient temperature sensor 40 configured to monitor an ambient temperature of the surrounding space [0044].  It would have been obvious to one of ordinary skill in the art at the time of invention to also include Abreu’s ambient temperature sensor on Banet’s device, such that the surrounding temperature may be taken into account when determining comfortable/desirable temperature for the patient (see [0044] of Abreu).

With respect to Claims 4-7, Banet teaches that the one or more sensors includes a blood oxygen monitor (SpO2), a blood pressure monitor, a heart rate monitor, and a temperature sensor.  See numeral 20 in Figure 1. 
With respect to Claim 10, Banet teaches that the one or more sensors may include an accelerometer (paragraphs [0017], [0045], [0063-0068]).
	


With respect to Claims 18 and 19, Banet teaches that the dialysis machine comprises a controller 22 (Figure 1) configured to determine a condition of a patient based on information transmitted to the dialysis machine from the transmitter (see entire disclosure, especially paragraphs [0041-0047]).  The controller is further configured to raise an alarm on the dialysis machine based on a determined condition of the patient (paragraphs [0021], [0041-0047], [0054-0055]).

With respect to Claims 24-27, Abreu further teaches that the article comprises a controller 34 and receiver 36 (Figures 1-4 and paragraph [0046]), the receiver being configured to receive instructions (i.e. notifications) to control (i.e. change) the operational status of the plurality of heating elements [0044].  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the article of Banet and Abreu to receive control data, as suggested by Abreu, in order to allow the heating elements to be controlled in response to instructions from the dialysis machine.  



Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banet and Abreu as applied to claims 1, 16, 18, and 19 above, and further in view of Kostos (US 2014/0183106).  Banet and Abreu do not specifically teach a wetness sensor configured to be positioned proximate the patient access and configured to detect a leak at the patient access when the article is on the patient. 
Kostos teaches a dialysis machine comprising a wetness sensor 110 that is configured to be worn on the arm of the patient and configured to transmit data to a controller (via wireless signal 324; Figure 3).  Specifically, Kostos teaches that the detection of wetness indicates a dislodgement of the needle or a break in the blood liquid line (i.e. a disconnection of the patient from the dialysis machine), which can lead to fatal blood loss of the patient [0018].  The wetness sensor is configured to detect the presence or absence of liquid, thereby determining when a blood leak is present so that the system may be shut down to prevent blood loss (Figure 3; abstract and paragraphs [0002] and [0018-0044]).  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the system of Banet and Abreu to have a wetness sensor on the article, as suggested by Kostos, in order to indicate disconnection of the patient from the dialysis machine and allow the pump to be stopped before the patient is harmed. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banet and Abreu as applied to claim 1 above, and further in view of Ein (US 2002/0026226).  Banet and Abreu teach the article of Claim 1, but do not specifically teach that the article is a blanket or wrap. 
However Ein teaches an analogous therapeutic apparatus, wherein the article is a blanket or a wrap [0071].  Specifically, Ein teaches in paragraph [0071] the therapeutic apparatus generally includes a wrap 16 adapted to be secured to the target body surface.  The wrap includes temperature sensors configured to indicate the temperature of the user’s body, and at least one heating element configured to heat the user to a desired temperature (see Abstract and entire disclosure). Ein teaches that “wrap” will be understood to encompass any item that may be worn or carried on a user's body, including bandages, harnesses, appliques, outer clothing garments, under garments, shawls, and blankets [0071].  Like the devices of Banet and Abreu, Ein explicitly teaches that the wrap may be used on the user’s arm, hand, or foot [0071-0072].  It would have been obvious to one skilled in the art, at the time of invention to further modify the article of Banet and Abreu to be in the form of a blanket or wrap, as suggested by Ein, in order to provide a well-known alternate form factor for the article, and in order to ensure the therapeutic device can be secured to any part of the body providing versatility of use.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banet and Abreu as applied to claim 1 above, and further in view of Stergiopulos (US 2002/0143259).  Banet and Abreu reasonably suggest the device of . 
However Stergiopoulos teaches an analogous blood pressure cuff wherein the one or more sensors are separable from the fabric portion of the article (paragraph [0097]; i.e. acoustic sensors).  Stergiopoulos teaches in paragraph [0097] the acoustic sensors are removable attached using, for example hook and loop fasteners for optimal placement of the same by a health care practitioner. Additionally, it would have been abundantly clear to one of ordinary skill in the art that, even though Stergiopoulos is referring to sensors, the same method of application and removal for Abreu’s heating elements could be used. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the article of Banet and Abreu such that the one or more sensors and one or more heating elements are separable from the fabric portion of the article, as suggested by Stergiopulos, in order to ensure the temperature sensors allow the sensors and heating elements to be optimally located on the patient’s body for a given application.
	Additionally, or in the alternative, it has been held that the mere separation of integrated parts does not constitute a patentable improvement in the art when said separation does not result in a non-obvious change in functionality (See MPEP § 2144.04.V.C.).  In this case, it is unclear why making the sensors and heating elements separable from the article of Banet and Abreu would have had a non-obvious change in functionality.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sensors and heating elements of the article 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/PHILIP R WIEST/Primary Examiner, Art Unit 3781